WHATLEY, Judge.
James Headrick appeals his judgments and sentences for sexual battery on a child under twelve years of age and lewd or lascivious battery on a child between twelve and sixteen years of age. We affirm his judgments and sentences without discussion. However, it appears that, after granting Headrick’s second motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(b), the trial court failed to enter an amended cost order. An amended order should be entered to reflect that the trial court struck the regional counsel fee of $200, the fine of $125.72, and the fine surcharge of $6.28. Accordingly, we remand for the limited purpose of the entry of an amended cost order. See Owens v. State, 1 So.3d 405 (Fla. 2d DCA 2009).
Judgments and sentences affirmed, and case remanded for entry of an amended cost order.
NORTHCUTT and WALLACE, JJ., Concur.